Citation Nr: 1315269	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  05-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection a skin disorder, other than chloracne.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1969, which included one year of service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for chloracne.

In September 2006, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e).

In September 2007, the Board denied service connection for chloracne.  In June 2009, the United States Court of Appeals for Veterans Claims granted a Joint Motion to vacate the Board's decision and remand the appeal to the Board.  In December 2009 and March 2012, the Board remanded this case for further evidentiary development.

The issues have been recharacterized to comport with the evidence of record.


FINDING OF FACT

The Veteran withdrew his appeal in April 2013.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2013, the Veteran's attorney indicated the Veteran's desire to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and the appeal must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


